Relator sued out a writ of habeas corpus before the Honorable C.B. Potter, district judge of the 16th judicial district.
The record shows the Governor's warrant in due form for the arrest and extradition of John Tate, who stands charged with the crime of *Page 101 
uttering counterfeit coin within the State of Indiana. Relator was arrested as John Tate. Upon the trial of the case the honorable district judge found that relator C.C. Stockdale was in fact John Tate, the party wanted in Indiana, and remanded relator to the custody of B.F. Watson, sheriff of Montague County, Texas, and agent of the State of Indiana, to be conveyed by the said B.F. Watson back to the State of Indiana, there to be dealt with according to law. Relator having appealed, however, he was remanded to the custody of said B.F. Watson, and kept in the Montague County jail, without bail, pending his appeal.
The evidence warranted the district judge in finding that relator was John Tate. The requisition papers are in all things formal, and finding no error in the record, the judgment is in all things affirmed.
Affirmed.